Citation Nr: 0716174	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-14 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  He had prior unverified service of 24 years.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington DC., which continued a 10 percent disability 
rating for chronic bronchitis.  The veteran was notified of 
the decision in January 2000.  In July 2000, the RO increased 
the veteran's disability rating to 30 percent effective from 
November 1997.

In April 2003, the veteran presented personal testimony 
before the undersigned Veteran's Law Judge.  A transcript of 
the hearing is of record.

This case was previously before the Board.  In September 2003 
and June 2005, the Board remanded the issue for entitlement 
to an increased rating for further development.


FINDING OF FACT

The veteran's chronic bronchitis is manifested by pulmonary 
function test results showing Forced Expiratory Volume in one 
second (FEV1) of 86.6 percent of predicted or better; Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 73 percent or better; and Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 92.7 percent of predicted or better; maximum 
oxygen consumption testing is not medically indicated with 
these results, as observed by the most recent examining VA 
specialist physician in December 2006.



CONCLUSION OF LAW

The criteria for an increased rating for chronic bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 
4.97, Diagnostic Code 6600 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated in April 2001, April 2004, July 2005, and 
February 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  There has 
been no error, and thus no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

Factual Background

Service connection for chronic bronchitis with occasional 
hemoptysis was granted in a 1976 rating decision, and a 10 
percent rating was assigned effective from February 1975.  As 
a result of the current appeal, the rating has been increased 
to 30 percent effective from the date of receipt of the 
veteran's claim for increase in November 1997.  

In March 1998, the VA Medical Center in Washington DC 
reported no recent treatment records for the veteran.  

The record consists of VA and service medical records, a 
private record, and reports of VA examinations conducted in 
June and July 1999, May 2001, May 2004, September 2005, April 
2006 and December 2006.  On VA respiratory examination in 
June 1999, the veteran complained that his respiratory 
problem was getting worse.  He reported chronic bronchitis 
with dyspnea and congestion.  Examination revealed cough and 
sputum as well as hemoptysis three or four years earlier.  He 
also reported flexible bronchoscopies of both regions.  The 
veteran was reportedly not asthmatic but did use inhalers for 
improvement.  His weight was stable at 215 to 220 pounds.  He 
was six feet tall.  It was noted that chronic bronchitis lead 
to his chronic obstructive pulmonary disease (COPD).  The 
pertinent diagnosis was chronic bronchitis and COPD.  Chest 
X-ray revealed no active lung disease.  July 1999 pulmonary 
function testing (PFT) revealed normal lung volumes and DLCO.  
FEV1/FVC was 74.9%.  Arterial blood gas (ABG) was consistent 
with moderate hypoxemia and gas exchange defect.  

On VA orthopedic examination in May 2001, the veteran 
reported a long history of coughing tissue and blood 
occurring occasionally.  The last episode occurred in March 
2001.  He was using a Flonase inhaler (a synthetic 
corticosteroid).  Lung fields were clear to auscultation and 
there were no abnormal breath sounds present.  Chest X-ray 
showed no acute alveolar infiltrates.  The diagnosis was 
chronic bronchitis.  PFT revealed FEV1 90.9% of predicted 
value.  FEV1/FVC was 81% predicted value.  These results were 
interpreted as showing normal flow and loops.  There was no 
significant change in flows since July 1999 according to the 
pulmonologist's interpretation of the report.  

The veteran underwent VA respiratory examination in May 2004.  
The examiner noted the medical history of blood-tinged sputum 
since 1961.  The examiner noted the history of bronchoscopy, 
broncography and transtracheal aspiration of lung secretions, 
which were all non-diagnostic and resulted in the diagnosis 
of chronic bronchitis which was treated with Drixoral.  The 
examiner noted that the veteran was a 74 year old who 
reported shortness of breath on climbing stairs.  He reported 
three hospitalizations between 1971 and 2003 for respiratory 
problems.  These ranged from two days to two weeks.  He 
reported he woke up congested every morning.  He coughed up a 
teaspoonful of thick yellowish blood streaked sputum one to 
three times per week.  This is all year long but his best 
season was winter.  He did not catch colds and did not take 
chronic antibiotics.  He was taking Flonase.  He never had a 
diagnosis of tuberculosis or pneumonia.  He reported exposure 
to Agent Orange in Viet Nam.  He had not smoked since 1959.  
He could walk 200 yards, climb two flights of stairs, or jog 
75 yards before getting tired.  He could lift and carry 40 
pounds.  He denied anorexia.  He worked as a construction 
supervisor after service and retired six years prior to the 
examination.  

Examination disclosed no abnormalities on chest palpation of 
percussion.  Lungs were clear to auscultation.  The heart 
rhythm was regular with a grade II/VA murmur heard at the 
apex.  No gallops were heard.  There was no abnormal jugular 
venous distension or hepatomegaly.  Trace pedal edema was 
present.  PFT's shows FEV1 of 86.6% predicted, FEV1/FVC 80%,  
The interpretation was normal, but there had been reduction 
in the FVC and FEV1 when compared to studies performed in  
May 2001 and July 1999.  The examiner opined that DLCO and 
maximum oxygen consumption results were not indicated by the 
FEV1 of 86.6% predicted, and FEV1/FVC of 80%.  The diagnosis 
after testing was chronic bronchitis, mild to moderate with 
persistent and intermittent hemoptysis.  

VAMC Washington records dated August 2002 to December 2004 
show that the veteran continued to have symptoms and 
treatment of bronchitis.  Stress test and 
electrocardiographic testing conducted in 2002 showed 
abnormal myocardial perfusion with evidence of mild ischemia 
of a small extension on the anterior wall.  Ejection fraction 
was 49%, consistent with normal LV systolic function.  

In a statement dated in September 2005, [redacted], 
R.N., M.A., reported that she knew the veteran for 26 years.  
She reported that she had watched the veteran's respiratory 
condition deteriorate over this time.  She observed 
compromised breathing and constant persistent cough with 
blood on a regular basis.  She reported that, as a health 
care professional, she considered this abnormal.  She opined 
that his health was declining.  

VA PFT's in September 2005 included FEV1 of 93.8% predicted 
and FEV1/FVC of 88%.  
VA respiratory examination conducted in April 2006 was 
performed by the same examiner who authored the May 2004 
examination.  The claims folder was reviewed.  The veteran 
claimed to be more short of breath than he had been in 2004.  
He still reported blood streaked sputum three times per week.  
He took Nasalide (a corticosteroid) but no other respiratory 
medications.  His symptoms were the same year round.  He had 
no asthma.  He had had no hospitalizations.  He reported he 
could walk 100 yards, go up 1 flight of stairs or carry a bag 
of groceries before getting short of breath.  He could carry 
no more than 25 pounds.  Standing and working in the kitchen 
also produced shortness of breath.  

Examination revealed minimal clubbing of the fingers but no 
abnormalities noted on palpation of percussion of the chest.  
Lungs were clear to auscultation and the heart rhythm was 
regular.  Murmur was still heard at the apex of the heart.  
No gallops were heard.  There was no abnormal jugular venous 
distension, hepatomegaly or pedal edema.  PFT's of September 
2005 were noted, as was a negative chest X-ray performed in 
April 2006.  The diagnosis was mild to moderate chronic 
bronchitis with persistent and intermittent mild hemoptysis.  

The same examiner performed an additional respiratory 
examination in December 2006.  The veteran reported he was 
more tired now than he had been in April 2006.  His symptoms 
were the same.  He was taking flunisolide (an anti-
inflammatory corticosteroid), 2 puffs in each nostril twice 
per day.  

Examination revealed minimal clubbing of the fingers but no 
abnormalities noted on palpation of percussion of the chest.  
Lungs were clear to auscultation and the heart rhythm was 
regular.  Murmur was still heard at the apex of the heart.  
No gallops were heard.  There was no abnormal jugular venous 
distension, hepatomegaly or pedal edema.  PFT's of September 
2005 were noted, as was a negative chest X-ray performed in 
April 2006.  The diagnosis was chronic bronchitis, mild to 
moderate with persistent and intermittent mild hemoptysis.  
PFT's showed no significant change with bronchodilators.  
DLCO was normal.  There was significant improvement in flows 
when compared to study performed in September 2005.  FEV1 was 
93.5% predicted, FEV1/FVC was 73% and DLCO was 92.7% 
predicted.  In the examiner's opinion, maximum oxygen 
consumption testing was not indicated with the above results.  
Chest X-ray showed no change since April 2006.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600, bronchitis.  The Rating Schedule provides that, 
with respect to rating coexisting respiratory conditions, 
ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
with elevation to the next higher rating where the severity 
of the overall disability warrants such disability.  38 
C.F.R. § 4.96 (a) (2006).

660
0
Bronchitis; chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted
30


FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (2006).
Analysis

In looking at the requirement for a higher rating under 
Diagnostic Code 6600, there is no evidence that the veteran 
has a FEV-1 of 40 to 55 percent of predicted value, FEV-1/FVC 
of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent of 
predicted value due to his service-connected chronic 
bronchitis.  The examining respiratory specialist who 
examined the veteran several times opined that, with his 
current PFT readings, oxygen consumption testing was not 
indicated.  The Board therefore concludes there is no 
evidence that the veteran has maximum oxygen consumption 
limited to of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Thus, the Board finds that the veteran is not 
entitled to an increased evaluation for chronic bronchitis 
when the disability is evaluated under the criteria for 
bronchitis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In conclusion, the Board has considered all applicable 
criteria, but does not find medical evidence warrants a 
compensable evaluation for the veteran's service-connected 
chronic bronchitis.  Examinations repeatedly reflect no 
asthma rated under DC 6602 and no incapacitating episodes 
analogous to bronchiectasis episodes defined in DC 6601.  As 
such, the preponderance of the evidence is against his claim 
for that benefit, and the benefit of the doubt provision does 
not apply.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).  The evidence is far more probative 
than the veteran's own assertions concerning the degree of 
his impairment.  The opinion of Ms. [redacted], a nurse, has 
been considered but does not present a basis for a higher 
rating.  The Board appreciates that the veteran's condition 
has deteriorated over the 26 year period noted by Ms. 
[redacted].  However, the criteria for the next higher rating 
under the applicable diagnostic code clearly have not been 
met.  The 30 percent rating is the highest rating warranted 
for the appeal.  

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (stating that extraschedular 
rating consideration is "always part" of a schedular rating-
increase claim).  


ORDER

An increased rating in excess of 30 percent for acute 
bronchitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


